DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims marked with number twelve (12); claims 12 and claim 12 (canceled).  Based on the previous objection, the claims should have been renumbered as claims 12-13.  Therefore, if corrected, properly numbered claim 13 is now canceled, and newly added claims are numbered as claims 15-17.  The claim rejection on the merits will be addressed as such.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Publication No. 2017/0364119; hereinafter Lee) in view of Matsushita et al. (US Patent Publication No. 2009/0051830; hereinafter Matsushita)
With reference to claim 1, Lee discloses a terminal (10), comprising:
	a first display screen (31) disposed on a front side of the terminal (see paragraph 83; Fig. 1, 24);
	a second display screen (32) disposed on a back side of the terminal (see paragraph 83; Fig. 1, 24); and

wherein the second display screen is a flexible screen (see paragraph 72, 76); and
	wherein the screen spreading and housing device comprises different structural forms respectively configured to house and spread the second display screen (see paragraphs 102-103; Figs. 5, 8);
wherein the screen spreading and housing device further comprises a supporting component (frame) and a storage component (inner housing) (see paragraphs 72, 74, 102; Fig. 8); the supporting component correspondingly has a contracted status (see Figs. 1-2) and a supported status (see Fig. 5) and comprises a plurality of support bars (11a, 11b), of which first ends are connected to the second display screen (70-71); 
wherein the second display screen is spread from the storage component during a process in which the supporting component changes from the contracted status to the supported status (see Figs. 1-2, 5); and wherein the second display screen is housed in the storage component during a process in which the supporting component changes from the supported status to the contracted status (see paragraph 72; Figs. 5, 8).
Lee discloses all that is required as explained above, however fail to disclose the usage of a servo component as recited.

Therefore it would have been obvious to allow the usage of a support arrangement similar to that which is taught by Matsushita to be carried out 

	With reference to claim 3, Lee and Matsushita disclose all that is required as explained above with reference to claim 1, wherein Lee further disclose that the moving directions of the first ends, connected to the second display screen, of the plurality of support bars are the same as a spreading or housing direction of the second display screen (84-86).

With reference to claim 4, Lee and Matsushita disclose all that is required as explained above with reference to claim 3, wherein Lee further disclose that the plurality of support bars are supported at a periphery of the second display screen when the supporting component is in the supported status (see Figs. 24-25).


With reference to claim 6, Lee and Matsushita disclose all that is required as explained above with reference to claim 3, wherein Lee further discloses that the plurality of support bars are disposed on an outer side of the second display screen when the supporting component is in the contracted status (see paragraphs 1-2).

With reference to claim 9, Lee and Matsushita disclose all that is required as explained above with reference to claim 1, wherein Matsushita further discloses a flexible display terminal having a motor (131) and a processor (132) electrically connected to the servo component (131), wherein the processor is configured to send a control signal to the servo component when acquiring a control instruction (see paragraph 244-245), and the control signal is configured to instruct the servo component to drive the second ends of the plurality of support bar (140) (see paragraph 238; Fig. 14).

	With reference to claim 10, Lee and Matsushita disclose all that is required as explained above with reference to claim 9, wherein Matsushita further discloses control instruction comprises an instruction generated when a designated key is triggered (selected channel; S162), and the designated key is a physical key or a virtual key configured to control the second display screen to be housed (automatically adjusting the size of the display screen; see paragraph 244-245; Fig. 16).

With reference to claim 11, Lee and Matsushita disclose all that is required as explained above with reference to claim 9, wherein Matsushita further discloses control instruction comprises an instruction generated when 

	With reference to claim 12, Lee and Matsushita disclose all that is required as explained above with reference to claim 9, wherein Matsushita further discloses control instruction comprises an instruction generated when the terminal receives a designated operation that is executed in an application interface of a second application (automatically adjusting the size of the display screen; see paragraph 244-245; Fig. 16).

With reference to claim 14 [13], Lee and Matsushita disclose all that is required as explained above with reference to claim 9, wherein Matsushita further discloses that the processor is configured to control the second display screen to be off during a process in which the supporting component-changes from the supported status to the contracted status (see paragraph 196; Fig. 5a-b).

With reference to claim 15 [14], Lee and Matsushita disclose all that is required as explained above with reference to claim 9, wherein Matsushita further discloses that the processor (3) is further electrically connected to the second display screen (2); and the processor (3) is configured to control the second display screen (2) to be lit up during a 

With reference to claim 16 [15], Lee and Matsushita disclose all that is required as explained above with reference to claim 1, wherein Matsushita further discloses that the second ends of the plurality of support bars are movable across the second display screen (see paragraphs 283; Figs. 15a-b).


Claims 5, 7, and 17[16] are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Matsushita as applied to claim 3 above, and further in view of Hayk et al. (US Patent Publication No. 2016/0216737; hereinafter Hayk).
	With reference to claim 5, Lee and Matsushita disclose all that is required as explained above with reference to claim 3, while Lee disclose the plurality of support bars for spreading the second display as explained above, however fail to disclose a specified angle of the support bars as recited.
 Hayk discloses a flexible display device housing having a plurality of support bars (43, 44) wherein the plurality of support bars form a specified 
Therefore it would have been obvious to allow the usage of a support arrangement similar to that which is taught by Hayk to be carried out in a device similar to that which is taught by Lee and Matsushita, to thereby provide an alternative arrangement for extending the display panel which enables a stable structure so that it is possible to display images that are optimized for a flexible display panel (see Hayk; paragraph 77).

	With reference to claim 7, Lee and Matsushita disclose all that is required as explained above with reference to claim 3, while Lee discloses the support bars arranged on the outer periphery side of the second display, there fails to be disclosure of the support bars being arranged on the inner side of the second display as recited.
Hayk discloses a plurality of support bars (42, 43) being arranged such that the support bars are disposed on an inner side of the second display screen when the supporting component is in the contracted status (see paragraphs 48, 51; Figs. 1, 4).
Therefore it would have been obvious to allow the usage of a support arrangement similar to that which is taught by Hayk to be carried out in a device similar to that which is taught by Lee and Matsushita, to thereby provide an alternative arrangement for extending the display panel which 

With reference to claim 17 [16], Lee and Matsushita disclose all that is required as explained above with reference to claim 1, wherein Matsushita further discloses that the that the first ends of the plurality of support bars move in the spreading direction of the second display screen (see paragraph 238; Figs. 15a-b), however fail to disclose the support bars move simultaneously in their respective fixed arch tracks as recited.
Hayk discloses that the second ends of the plurality of support bars move simultaneously in their respective fixed arc tracks (in teaching variable shaft; 47), such the first ends of the plurality of support bars move in the spreading direction of the second display screen (see paragraphs 48-50; Figs. 1-4).
Therefore it would have been obvious to allow the usage of a support arrangement similar to that which is taught by Hayk to be carried out in a device similar to that which is taught by Lee and Matsushita, to thereby provide an alternative arrangement for extending the display panel which enables a stable structure so that it is possible to display images that are optimized for a flexible display panel (see Hayk; paragraph 77).


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-12, and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
BEMELMANS (US2009/0237872) discloses an auto-closable flexible display device having a flexible display and a spreader mechanism (see abstract; paragraph 17; Fig.  1).
BOHN et al. (US2012/0314400) discloses a flexible display extendible assembly which includes a slideable display guide integrated in a first housing part of an extendible electronic device, and an extendible assembly which includes an extendible mechanism that is coupled in a second housing part of the electronic device and to the slideable guide (see abstract; Figs. 1, 4-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625